EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with K. David Crockett, Reg. No. 34,311; on November 29, 2021.

The application has been amended as follows: 

In claim 1, line 24, after “microwave energy”, -- , said electrode --  was inserted.

In claim 12, line 3, “systems” was deleted, and in its place, --system--  was inserted.

In line 26, “or ohmic heating” was deleted, and in its place, -- , said electrode – was inserted.

In claim 14, line 3, “systems” was deleted, and in its place, --system--  was inserted.


In line 25, after “ohmic heating”, -- , said electrode --  was inserted.


REASONS FOR ALLOWANCE
Terminal Disclaimer
The terminal disclaimer filed on November 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 11,090,080 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The following is an examiner’s statement of reasons for allowance: With respect to base claims 1, 12, and 14, none of the prior art of record, alone or in combination, discloses an endoluminal punch system and a method with the system, the system comprising, inter alia: an axially elongate sheath having a distal end and a proximal end, and a lumen extending from said proximal end to said distal end, a dilator further comprising a tube having a proximal end, a distal end, a tapered dilator tip at said distal end, and a dilator lumen extending therethrough, the dilator slidably disposed within the lumen of the sheath; an endoluminal punch slidably disposed within the dilator, the dilator lumen being configured to accommodate passage of the endoluminal punch; and a cutting element disposed within the dilator lumen and tapered dilator tip, the cutting element being movable between a position within the dilator lumen of the tapered dilator 
Also, the abovementioned terminal disclaimer overcomes the nonstatutory double patenting rejection set forth in the Office action of November 16, 2021.
For comparison to the present invention, prior-art reference Fleischman et al. (U.S. Pat. No. 6,132,438), for example, discloses, inter alia: an endoluminal punch system and a method with the system, the system comprising an axially elongate sheath having a distal end and a proximal end, and a lumen extending from said proximal end to said distal end, a dilator further comprising a tube having a proximal end, a distal end, a tapered dilator tip at said distal end, and a dilator lumen extending therethrough, the dilator slidably disposed within the lumen of the sheath to position the tapered dilator to extend distally from the distal end of the sheath; an endoluminal punch slidably disposed within the dilator, the endoluminal punch having a distal end configured to penetrate tissue; wherein the dilator lumen is configured to accommodate passage of the endoluminal punch; and a cutting element disposed within the dilator lumen and tapered dilator tip, the cutting element being movable between a position within the dilator lumen of the tapered dilator tip, and operable to be forced to a position external to the tapered dilator tip to expose a cutting edge configured to cut tissue external to the tapered distal tip. However, Fleischman et al. do not disclose that the endoluminal punch comprises a punch outer tube and a punch inner tube, wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/JULIAN W WOO/Primary Examiner, Art Unit 3771